       Case 2:20-cr-00037-TLN Document 43 Filed 09/09/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     KENDELL DAVIS
 7
 8                                 IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                   )   Case No. 2:20-CR-37-TLN
11                                               )
                      Plaintiff,                 )   STIPULATION AND ORDER TO CONTINUE
12                                               )   STATUS CONFERENCE AND EXCLUDE TIME
                         vs.                     )
13                                               )   Date: September 9, 2021
               KENDELL DAVIS,                    )   Time: 9:30 A.M.
14                                               )   Judge: Hon. Troy L. Nunley
                    Defendant.                   )
15                                               )

16           IT IS HEREBY STIPULATED and agreed by and between Acting United States
17   Attorney Phillip A. Talbert, through Assistant United States Attorney Paul Hemesath, counsel
18   for Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender
19   Christina Sinha, counsel for Mr. Kendell Davis, that the status conference currently set for
20   September 09, 2021 may be continued to November 18, 2021 at 9:30 A.M.
21           On February 13, 2020, the government filed an indictment against Mr. Davis alleging a
22   violation of 18 U.S.C. § 922(g)(1). ECF No. 4. On April 15, 2020, the government provided the
23   defense with discovery, consisting of several video and audio files and 106 pages of discovery.
24           The defense requires addition time to conduct its investigation, conduct legal research,
25   explore potential resolutions, consider pretrial motions, and otherwise prepare for trial. The
26   defense believes that failure to grant the requested continuance would deny it the reasonable time
27   necessary for effective defense preparation, taking into account the exercise of due diligence.
28
      Stipulation and Order to Continue Status            -1-             United States v. Davis, 2:20-cr-37-TLN
      Conference and Exclude Time
       Case 2:20-cr-00037-TLN Document 43 Filed 09/09/21 Page 2 of 3


 1   The parties stipulate that the ends of justice served by granting the continuance outweighs the

 2   best interest of the public and Mr. Davis in a speedy trial. Therefore, for the purpose of

 3   computing time under 18 U.S.C. § 3161 et seq. (Speedy Trial Act), the parties request that the
 4   time period between September 09, 2021 and November 18, 2021 (inclusive) be deemed
 5   excludable pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv) (Local Code T4), because it results from a
 6   continuance granted by the Court at Mr. Davis’s request, based on a finding that the ends of
 7   justice served by granting the continuance outweighs the best interest of the public and Mr.
 8   Davis in a speedy trial.
 9                                                 Respectfully submitted,
10                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
11
12   Date: September 8, 2021                       /s/ Christina Sinha
                                                   CHRISTINA SINHA
13                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
14                                                 KENDELL DAVIS
15
     Date: September 8, 2021                       PHILLIP A. TALBERT
16
                                                   Acting United States Attorney
17
                                                   /s/ Paul Hemesath
18                                                 PAUL HEMESATH
                                                   Assistant United States Attorney
19                                                 Attorney for Plaintiff
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status       -2-              United States v. Davis, 2:20-cr-37-TLN
      Conference and Exclude Time
       Case 2:20-cr-00037-TLN Document 43 Filed 09/09/21 Page 3 of 3


 1                                                ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: September 9, 2021
                                                                Troy L. Nunley
 8                                                              United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status         -3-               United States v. Davis, 2:20-cr-37-TLN
      Conference and Exclude Time
